                                                               Case 2:18-cv-00412-APG-BNW Document 52
                                                                                                   49 Filed 04/29/20
                                                                                                            04/28/20 Page 1 of 3



                                                           1   Christopher R. Miltenberger
                                                               Nevada Bar No. 10153
                                                           2   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           3   Las Vegas, Nevada 89135
                                                               Telephone: (702) 792-3773
                                                           4   Facsimile: (702) 792-9002
                                                               Email: miltenbergerc@gtlaw.com
                                                           5
                                                               Jeffrey P. Dunning
                                                           6   Pro Hac Vice
                                                               GREENBERG TRAURIG, LLP
                                                           7   77 West Wacker Drive, Suite 3100
                                                               Chicago, IL 60601
                                                           8   Telephone: (312) 456-6612
                                                               Facsimile: (312) 899-0351
                                                           9   Email: dunningj@gtlaw.com
                                                          10   Counsel for Defendant PHWLV, LLC
                                                          11                                UNITED STATES DISTRICT COURT
                                                          12                                      DISTRICT OF NEVADA
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13     Aladdin’s Eatery Systems, Inc., an Ohio           Case No. 2:18-cv-00412 APG-GWF
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                                 corporation,
                                                          14                                                       STIPULATION AND [PROPOSED]
                                                                                   Plaintiff,                      ORDER TO EXTEND DEADLINE FOR
                                                          15     v.                                                DEFENDANT PHWLV, LLC TO
                                                                                                                   RESPOND TO AMENDED
                                                          16     PHWLV, LLC a Nevada limited liability             COMPLAINT FOR DECLARATORY
                                                                 company; and OPBIZ, LLC, Nevada                   JUDGMENT
                                                          17     limited liability company,
                                                                                                                   (First Request)
                                                          18                       Defendants.
                                                          19

                                                          20           Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant PHWLV, LLC (“PHWLV”) and
                                                          21   Plaintiff Aladdin’s Eatery Systems, Inc (“Plaintiff”), by and through their respective counsel,
                                                          22   hereby stipulate and agree to extend the deadline for Defendant PHWLV to plead or otherwise
                                                          23   respond to Plaintiff’s Amended Complaint for Declaratory Judgment (Doc. #31) (“Amended
                                                          24   Complaint”) until June 4, 2020, and request that the Court enter an Order approving the same. This
                                                          25   is the parties’ first request for an extension of the deadline to respond to the Amended Complaint
                                                          26   since the entry of the Court’s Order on PHWLV’s Motion to Dismiss Amended Complaint on
                                                          27   April 20, 2020 (Doc. #48).
                                                          28                                               Page 1 of 3
                                                               ACTIVE 50183052v2
                                                               Case 2:18-cv-00412-APG-BNW Document 52
                                                                                                   49 Filed 04/29/20
                                                                                                            04/28/20 Page 2 of 3



                                                           1           On March 22, 2019, the Court entered an Order (Doc. #30) granting PHWLV’s Motion to
                                                           2   Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. #21), and
                                                           3   providing Plaintiff until April 12, 2019 to file an Amended Complaint.
                                                           4           On April 12, 2019, Plaintiff timely filed its Amended Complaint (Doc. #31).
                                                           5           On June 10, 2019, PHWLV filed a Motion to Dismiss the Amended Complaint (Doc. #40),
                                                           6   which motion was thereafter fully briefed by the parties.
                                                           7           On April 20, 2020, the Court entered an Order (Doc. #48) denying PHWLV’s Motion to
                                                           8   Dismiss Amended Complaint. As a result, the current deadline for PHWLV’s response to
                                                           9   Plaintiff’s Amended Complaint is May 4, 2020.
                                                          10           At this time, the parties are engaged in ongoing settlement discussions. As a result,
                                                          11   PHWLV has requested an additional extension until June 4, 2020 to enable the parties to pursue a
                                                          12   potential settlement. This is PHWLV’s first request for an extension of its deadline to respond to
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   the Amended Complaint since the entry of an Order denying PHWLV’s Motion to Dismiss
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14   Amended Complaint. Plaintiff has agreed to the requested extension as a matter of professional
                                                          15   courtesy and in light of the parties’ ongoing discussions.
                                                          16           This Stipulation is entered into in good faith and is not intended to delay these proceedings.
                                                          17   The parties will not be prejudiced by this Stipulation and the parties are in agreement with respect
                                                          18   to PHWLV’s requested extension.
                                                          19   ///
                                                          20   ///
                                                          21   ///
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                                 Page 2 of 3
                                                               ACTIVE 50183052v2
                                                               Case 2:18-cv-00412-APG-BNW Document 52
                                                                                                   49 Filed 04/29/20
                                                                                                            04/28/20 Page 3 of 3



                                                           1           Based on the foregoing, good cause exists to grant PHWLV’s request and the parties
                                                           2   respectfully request that the Court enter an order extending the deadline for PHWLV to plead or
                                                           3   otherwise respond to the Amended Complaint until June 4, 2020.
                                                           4    Dated: April 28th, 2020                     Dated: April 28th, 2020
                                                           5
                                                                By: /s/ Christopher R. Miltenberger         By: /s/ Edward T. Saadi
                                                           6
                                                                _ Christopher R. Miltenberger               _ Edward T. Saadi, Esq.
                                                           7       Nevada Bar No. 10153                        Pro Hac Vice
                                                                   GREENBERG TRAURIG, LLP                      EDWARD T. SAADI, LLC
                                                           8       10845 Griffith Peak Drive                   970 Windham Court, Suite 7
                                                                   Suite 600                                   Boardman, OH 44512
                                                           9       Las Vegas, NV 89135
                                                                                                                 Jeffrey A. Cogan
                                                          10
                                                                     Jeffrey P. Dunning                          Nevada Bar No. 4569
                                                          11         Pro Hac Vice                                JEFFREY A. COGAN, ESQ., LTD.
                                                                     GREENBERG TRAURIG, LLP                      6900 Westcliff Drive, Suite 502
                                                          12         77 West Wacker Drive, Suite 3100            Las Vegas, Nevada 89145
                                                                     Chicago, IL 60601
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13                                                     Attorneys for Plaintiff Aladdin’s Eatery
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                                     Attorneys for Defendant PHWLV, LLC          Systems, Inc.
                                                          14

                                                          15
                                                                                                               IT IS SO ORDERED:
                                                          16

                                                          17                                                   ______________________________________
                                                                                                               UNITED STATES
                                                          18                                                   MAGISTRATE/DISTRICT JUDGE
                                                                                                                        4/29/2020
                                                          19                                                   DATED: ____________________

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                              Page 3 of 3
                                                               ACTIVE 50183052v2
